Citation Nr: 0609737	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-24 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to December 1968.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a February 2004 rating decision 
in which the RO denied the veteran's claims for service 
connection for bilateral hearing loss and for tinnitus.  The 
veteran filed a notice of disagreement (NOD) in March 2004.  
The RO issued a statement of the case (SOC) in April 2004.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2004, 
contending that his bilateral hearing loss and tinnitus were 
service-connected conditions.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and for tinnitus has been accomplished.

2.  The record reflects no evidence or allegation of 
bilateral hearing loss or tinnitus for more than 35 years 
after discharge from service, and there is no competent 
medical evidence or opinion that establishes a nexus between 
any current hearing loss or tinnitus and military service.





CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and for tinnitus has been accomplished.

Through the October 2003 notice letter, the February 2004 
rating decision, and the April 2004 SOC for bilateral hearing 
loss and tinnitus, the veteran and his representative were 
notified of the legal criteria governing the claims, the 
evidence that had been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the October 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet.  App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify and provide the necessary  releases for any 
medical providers from which he wished the RO obtain and 
consider evidence, and invited him submit evidence in support 
of his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claims; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records and VA medical records that he had in his possession.  
Given these facts, as well as the RO's instructions to him, 
the Board finds that the veteran has been put on notice to 
provide any evidence in his possession that pertains to the 
claims.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it  "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the  essential fairness 
of the [adjudication].'"  Mayfield v.  Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
any section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the veteran's claims were fully 
developed at the time of the most recent adjudication.  As 
indicated above, the April 2004 SOC notified the veteran what 
was needed to substantiate his claim and also identified the 
evidence that had been considered with respect to his claims.  
After the SOC, the veteran was afforded an opportunity to 
respond.  Furthermore, in the October 2003 and February 2004 
notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims and 
in the October 2003 notice letter, the RO requested that the 
veteran submit any evidence in his possession pertaining to 
his claim, with up to one year to provide any such evidence.  
In the February 2004 notice letter, the RO requested that the 
veteran submit any evidence in his possession pertaining to 
his claim, and gave the veteran until October 2004 to submit 
any evidence in his possession.  After the notice letters, 
the veteran was afforded an opportunity to respond.  The 
veteran has not identified any medical treatment providers in 
addition to those noted below as sources of any other 
pertinent evidence.  



Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.

More recently, on March 6, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  However, 
as the Board's decision herein denies the appellant's claim 
for service connection, no disability rating or effective 
date is being assigned; accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either of the 
claims on appeal.  The veteran has submitted, or the RO has 
obtained, service medical records (SMRs), and VA medical 
records.  The veteran has been given the opportunity to 
submit evidence to support his claim, which he has done.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on his claims for service 
connection for bilateral hearing loss and for tinnitus.



II.  Factual Background

The veteran's DD-214 reflects that the veteran's military 
occupational specialty (MOS) was Able Seaman.  The reports of 
the veteran's entrance and separation examinations note that 
the veteran's hearing on a whispered voice test was 15/15 in 
each ear.  No ear, nose or throat abnormalities were noted on 
either report.  Treatment records dated from March 1967 to 
December 1968 reflect that the veteran received treatment for 
chest pains, left shoulder and left neck pain, and eye 
refraction; however, these records are silent for any 
hearing-related conditions.

A September 2001 VA audiology clinic record reflects that the 
veteran was fitted with a hearing aid for the right ear.  The 
examiner determined that the veteran was not a good candidate 
for amplification in the right ear because the high frequency 
thresholds could not be brought into the normal range of 
hearing with a hearing aid.  The assessment was sensorineural 
hearing loss, bilaterally.

In his original September 2003 claim for service connection 
for tinnitus (filed on a VA Form 21-526), the veteran 
contended that, during service, he was the center mount 
feeder on  "3"50's" and that no hearing protection was 
ever provided or offered.

A VA audiologist's hearing aid audiological evaluation report 
of May 2001 reflects that audiometry revealed right ear pure 
tone thresholds indicative of  normal/borderline mild 
sensorineural hearing loss (SNHL) through 2K HZ with a 
moderate to severe loss 3K-8K HZ and excellent speech 
recognition.  The left ear pure tone thresholds revealed  
mild SNHL through 1500 HZ rising to within normal limits at 
2K HZ, dropping into severe 3K and 4K HZ with excellent 
speech recognition.  No notation as to any current tinnitus 
or comment as to the etiology of any current hearing loss was 
made.



III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown,  4Vet. App. 309 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

Turning first to the question of current disability, the 
Board notes, initially, that the record does not clearly 
establish that the veteran has either of the claimed 
disabilities.  While the veteran has been diagnosed with 
bilateral sensorineural hearing loss, there are no audiometry 
findings establishing that the veteran, in fact, has hearing 
loss to an extent recognized as a disability for VA purposes, 
as defined by 38 C.F.R. § 3.385.  Moreover, while tinnitus is 
the type of disability that the veteran could self-report, 
curiously, there are objective notations of tinnitus in any 
post-service record.  

The Board emphasizes, however, that even if competent 
evidence did establish the presence of the currently claimed 
disabilities, here, each of the claims for service connection 
would still have to be denied in the absence of any competent 
evidence of a nexus between each disability for which service 
connection is sought, and the veteran's military service.

Although the veteran contends that he has bilateral hearing 
loss and tinnitus as the result of alleged exposure to 
hazardous noise on board the USS Graham County, there is no 
objective evidence to support his assertions.  Pre-induction, 
annual, and separation medical examination reports include 
assessments that the veteran's ears were normal, and 
whispered voice testing was reported as 15/15 bilaterally.  
Clinical records during service reflect that in February 
1968, the veteran was treated for chest pains, and in 
February 1968, he was treated for left shoulder pain and neck 
pain.  April 1968 clinical records note that the veteran was 
treated for eye refraction.  Thus, the veteran's service 
medical records document no complaints, findings, or 
diagnosis of any condition related to hazardous noise 
exposure, to specifically include to any hearing loss or 
tinnitus, or any indication that he was seen for either 
condition during service.


Further, the first objective evidence of any hearing loss is 
dated more than 35 years after separation from service, as 
indicated in a March 2001 VA audiology record; the 
audiologist indicated that the veteran has diminished 
audition that gradually diminished over the years.  The Board 
notes that the absence of any clinical evidence of the 
claimed disability for decades after service is a factor 
weighing against a claim.  Maxson v. Gober, 230 F.3d 1330 
 (Fed. Cir. 2000).

Finally, there is no medical opinion even suggesting a 
medical relationship between any current hearing loss or 
tinnitus and the veteran's military service, and neither the 
veteran nor his representative has alluded to the existence 
of any such opinion.  The only pertinent medical record and 
audiological evaluation report of record is limited to the 
current treatment and evaluation of the veteran's hearing 
loss; these records include no opinion regarding the etiology 
of hearing loss or tinnitus, including whether either 
condition is of service origin.

In addition to the medical and other competent evidence 
addressed above, in adjudicating these claims, the Board has 
taken into account the assertions of the veteran.  There is 
no question that the veteran is competent to describe his 
symptoms and experiences.  See, e.g., Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, the disposition of each 
claim on appeal turns on medical matters of diagnosis and 
causation, which are within the province of trained medical 
professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 
137 (1993).  Here, the veteran has not been shown to have the 
appropriate medical training and expertise to competently 
render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Under these circumstances, the claims for service connection 
for bilateral hearing loss and for tinnitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent or objective evidence to 
support either claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


